DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 25 have been entered into the record.
Allowable Subject Matter
Claims 1 thru 25 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 5/3/2022 and the accompanying arguments (pages 9 thru 11).  The closest prior art of record is Hilleary Patent Application Publication Number 2016/0200334 A1.  Hilleary discloses a video analytic sensor system and methods for sensing an operating state of a railroad crossing gate.  The system processes images to detect and communicate railroad crossing gate position information to non-railroad systems such as vehicular traffic control systems. The sensor system may be retrofit to existing railroad crossing gates and does not require modification to or direct connection with existing railroad systems.
In regards to claims 1, 12 and 19, Hilleary, taken either individually or in combination with other prior art, fails to teach or render obvious a system having one or more processors to receive crossing obstruction information from an optical sensor disposed proximate a crossing of a route traversed by a vehicle separately of gates of a crossing system.  The crossing obstruction information indicating a presence of an obstruction to the crossing and a measured duration that the obstruction is in the crossing.  The system further obtains position information indicating a position of the vehicle traversing the route.  The position information is obtained and updated at predetermined time intervals.  The system further determines proximity information of the vehicle indicating proximity of the vehicle to the crossing using the position information, and determines a presence or absence of an alert state indicating a potential of the crossing being obstructed using the crossing obstruction information and the proximity information separately of the gates of the crossing system.  The presence or absence of the alert state is determined using the position information obtained and updated at the predetermined time intervals.  The system further selects a responsive activity from hierarchically-ranked alert levels responsive to determining the alert state.  The responsive activity selected from the alert levels based on the proximity information of the vehicle and the measured duration that the obstruction is in the crossing.  The hierarchically-ranked alert levels including a first level that sends an informational message to the vehicle, a second level that sends an instruction message to the vehicle to instruct an operator of the vehicle to change movement of the vehicle, and a third level that sends a command message to the vehicle to autonomously change the movement of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662